Citation Nr: 0419120	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-02 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for PTSD with an 
initial evaluation of 30 percent. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), evidentiary development is necessary.

A July 2001 letter from the Director of Readjusting 
Counseling Service stated that the veteran exhibited anxiety, 
relationship difficulties, startle response, hyper alertness, 
sleep difficulty, and nightmares, which constituted a Global 
Assessment of Functioning (GAF) score of 35.  At a September 
2001 VA examination the examiner noted that the veteran's 
PTSD had affected him for years, and recently had become 
increasingly significant due to a hip injury.  The examiner 
assigned a GAF score of 61.  

Treatment records from the Denver VA Medical Center (VAMC) 
continued to identify ongoing symptoms.  A September 2001 
report noted that the veteran had a history of withdrawal 
from people, few friends, frequent flashbacks, nightmares of 
Vietnam, crying spells, loss of energy, and a depressed mood.  
A November 2001 PTSD screen revealed, among other things, 
that the veteran reported he rarely got emotionally close to 
others, that he never was able to stay asleep until the 
alarm, his dreams were so real that he frequently awoke in a 
cold sweat, unexpected noises very frequently made him jump, 
and that he never felt comfortable in a crowd.  A December 
2001 psychology note reported that the veteran became tearful 
at memories of the state of the "kids" he picked up during 
helicopter evacuations in Vietnam.  He also reported having 
had significant problems in the last thirty days in which he 
experienced serious problems getting along with no one.  At 
the same time, when asked if he experienced "psychological 
or emotional problems," the veteran opined that he did not 
have any.  A January 2002 physical examination reported that 
the veteran presented a "flat affect" with minimal response 
to questions.  A November 2002 GAF Assessment Review assigned 
a score of 55 due to a flat affect, circumstantial speech, 
panic attacks, as well as moderate difficulty in social, 
occupational functioning evidenced by few friends, and 
conflicts with peers and coworkers.  

The preceding illustrates, and the veteran asserts, that his 
PTSD may have worsened since the September 2001 VA 
examination such that the findings of this examination are 
outdated and do not provide adequate evidence to properly 
evaluate the claim.  Thus, the veteran should be afforded 
another VA examination to assess the current severity of the 
PTSD disability guided by 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.

2.  The veteran should be scheduled for 
a VA medical examination to determine 
the current severity of the PTSD 
disability.  The RO should forward the 
veteran's claims file for review by the 
VA examiner.  The examiner should 
provide a GAF score and explain its 
meaning.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  

3.  Then, the RO should readjudicate 
the veteran's increased rating claim 
for PTSD.  The RO should consider any 
new evidence added to the claims file.  
If the determination of the claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time to respond 
before this case is returned to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




